DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/16/2021 has been entered.  Claims 1-4 and 6-7 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 20100225186 A1).
Regarding claim 1, Hu discloses an electric power tool comprising: a housing (1);
a motor (fig. 1) including a motor shaft (4); having a first portion (near 5/6) extending toward a front end of the housing from the motor in an axial direction of the motor shaft and a second portion (near 13/17) extending toward a rear end of the housing from the motor in the axial direction (figs. 1-2);
a bearing retainer (9) that has a circumferential groove (fig. 2) that retains an outer ring of a bearing (11) in a radial direction of the bearing and the axial direction (figs. 1-2); the bearing (11) supporting the second portion of motor shaft (4); a transmission mechanism (3), coupled to the first portion of the motor shaft, that transmits a rotational output of the motor to a front-end tool (6) at the front end of the housing (1); and 
a rotating body (10/12) attached to an end of the second portion of the motor shaft (fig. 2), 
wherein the bearing retainer (9) includes an extension that extends in the axial direction from an end face position on the bearing (fig. 2), 



Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi (US 20140312746 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Taniguchi (US 20140312746 A1) in view of  Privett, Jr. et al. (US 20170106490 A1) and further in view of Hu (US 20100225186 A1).
Regarding claim 1, Taniguchi discloses an electric power tool (5) comprising: a housing ([0020-0022], 20/70 figs. 1-3);
a motor (10, fig. 7) including a motor shaft (35); having a first portion (near 31) extending toward a front end of the housing from the motor in an axial direction of the motor shaft and a second portion (36) extending toward a rear end of the housing from the motor in the axial direction (figs. 1 and 4-5);
a bearing retainer (81/25) that has a circumferential groove (84/25) that retains an outer ring of a bearing (26) in a radial direction of the bearing and the axial direction (figs. 1 and 4-5); the bearing (26) supporting the second portion of motor shaft (35); a transmission mechanism (40), coupled to the first portion of the motor shaft, that transmits a rotational output of the motor to a front-end tool (31) at the front end of the housing (20); and 

wherein the bearing retainer (81/25) includes an extension (25) that extends in the axial direction from an end face position on the bearing (26), 
an outermost diameter of the rotating body is smaller than an outermost diameter of the bearing (figs. 1 and 4-5), and the extension overlaps at least a portion of the rotating body (portion closest to bearing 26 is overlapped by the extension 25) having the outermost diameter ([0020-0045, 0053-0055, 0059, figs. 1 and 4-5).
In the alternative, if it can be argued that Taniguchi does not disclose a transmission mechanism coupled to the first portion of the motor shaft, that transmits a rotational output of the motor to a front-end tool at the front end of the housing an outermost diameter of the rotating body is smaller than an outermost diameter of the bearing and the extension overlaps at least a portion of the rotating body having the outermost diameter 
Privett, Jr. et al. teaches an electric power tool (10, [0067], figs. 1-3) comprising: a housing (22);
a motor (16, fig. 7) including a motor shaft (78); having a first portion extending toward a front end of the housing from the motor in an axial 
a bearing retainer (102, fig. 7) that has a circumferential groove (97/96/94) that retains an outer ring of a bearing in a radial direction of the bearing and the axial direction [0091-0092], the bearing (82) supporting the second portion of motor shaft (78 [0092]); a transmission mechanism (24, fig. 3), coupled to the first portion of the motor shaft, that transmits a rotational output of the motor to a front-end tool (27, fig. 3) at the front end of the housing; and also teaches having a rotating body (84 [0092], fig. 7) attached to an end (87) of the second portion of the motor shaft.
Hu teaches an electric power tool comprising: a housing (1);
a motor (fig. 1) including a motor shaft (4); having a first portion (near 5/6) extending toward a front end of the housing from the motor in an axial direction of the motor shaft and a second portion (near 13/17) extending toward a rear end of the housing from the motor in the axial direction (figs. 1-2);
a bearing retainer (9) that has a circumferential groove (fig. 2) that retains an outer ring of a bearing (11) in a radial direction of the bearing and the axial direction (figs. 1-2); the bearing (11) supporting the second portion of motor shaft (4); a transmission mechanism (3), coupled to the 
a rotating body (10/12) attached to an end of the second portion of the motor shaft (fig. 2), 
wherein the bearing retainer (9) includes an extension that extends in the axial direction from an end face position on the bearing (fig. 2), 
an outermost diameter of the rotating body (10/12) is smaller than an outermost diameter of the bearing (both 10/12 shown to be smaller in diameter), and the extension overlaps at least a portion of the rotating body ([0020-0036], figs. 1-2).
Given the suggestion and teachings of Taniguchi to have a bearing contained within a circumferential groove/pocket, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify circumferential groove/pocket with portions that retain an outer ring of a bearing in a radial direction of the bearing and the axial direction for a secure fitting, reducing torque on the bearing, and/or for providing support as taught by Privett, Jr. et al.and Hu.
Regarding claims 2 and 5-7, Taniguchi discloses a detector (60) arranged to face the rotating body in the axial direction to detect an angle .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 20140312746 A1) in view of Privett, Jr. et al. (US 20170106490 A1) in view of Hu (US 20100225186 A1) and further in view of Kuhnle et al. (US 20160288308 A1).
Regarding claims 3-4, Privett, Jr. et al. teaches the extension is formed such that a length of the extension in the axial direction from the end face position at an outer diameter of the bearing is larger than a length of the extension in the axial direction from the end face position internal to the outer diameter of the bearing (see fig. 7 – note “from the end face position internal to the outer diameter of the bearing” has no end point in which any length can then be taken and one could be taken that is less/smaller than the extension from the face of outer diameter). 
Kuhnle et al. also teaches portable power tool (12a, fig. 1), having extensions/bearing retainers (28a/b/d) are formed such that a length of the extension in the axial direction from an end face position of a bearing at an outermost diameter of the bearing is larger than a length of the extension in the axial direction from the end face position internal and external to the outermost diameter of the bearing ([0036-0047], figs. 2, 4, and 6).
Given the suggestion and teachings of Privett, Jr. et al. to have bearing retainers that include an extension with the length of the extension in the axial direction from the end face position at an outer diameter of the bearing is larger than a length in the axial direction from the end face position internal and external to the outer diameter of the bearing, it would have been obvious before the effective filing date of the claimed invention . 

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731